UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                              No. 95-5707



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus

ERIBERTO RAMOS, a/k/a Pedro Hernandez,

                                             Defendant - Appellant.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. James R. Spencer, District Judge.
(CR-93-8)


Submitted:   April 30, 1996                 Decided:   July 18, 1996


Before HALL, HAMILTON, and LUTTIG, Circuit Judges.

Affirmed by unpublished per curiam opinion.


Steven D. Benjamin, Betty Layne DesPortes, STEVEN D. BENJAMIN &
ASSOCIATES, Richmond, Virginia, for Appellant. Helen F. Fahey,
United States Attorney, N. George Metcalf, Assistant United States
Attorney, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Eriberto Ramos appeals his convictions for various drug and

firearm offenses following a bench trial. Specifically, Ramos chal-

lenges the district court's denial of his motion to suppress evi-

dence allegedly obtained in violation of the Fourth Amendment. We

agree with the district court's assessment that the officers who
stopped Ramos and conducted a patdown search had reasonable suspi-

cion for doing so. Terry v. Ohio, 392 U.S. 1, 21, 27 (1968). As
Ramos has raised no other objections to his conviction, we affirm.

We dispense with oral argument because the facts and legal conten-

tions are adequately presented in the materials before the court
and argument would not aid the decisional process.




                                                          AFFIRMED




                                2